Case 8:19-cv-00898-AG-KES Document 23 Filed 07/08/19 Page 1 of 3 Page ID #:211




   1
       Shlomo Y Hecht, PHV (FL Bar # 127144)
       sam@hechtlawpa.com
   2   Shlomo Y Hecht, PA
   3   11651 Interchange Cir S
       Miramar, FL 33025
   4   T: 954-861-0025
   5   Lead counsel

   6 Jen-Feng Lee, SBN 204328

   7 jflee@ltpacificlaw.com
       LT Pacific Law Group LLP
   8 17800 Castleton Street, #560

   9 City of Industry, CA 91748
       (626) 810-7200 phone
  10 (626) 810-7300 fax
  11 Designated local counsel

  12 Attorneys for Defendants OJ COMMERCE, LLC and OJCOMMERCE.COM, INC.

  13                       UNITED STATES DISTRICT COURT
  14                      CENTRAL DISTRICT OF CALIFORNIA

  15 P AND P IMPORTS LLC                              Case No. 8:19-cv-00898-AG-KES
  16              Plaintiff,
  17        v.                                         NOTICE AND MOTION TO
                                                       DISMISS PLAINTIFF’S FIRST
  18 OJCOMMERCE, LLC, et al.,
                                                       AMENDED COMPLAINT OR
  19              Defendants.                          ALTERNATIVELY TO
                                                       TRANSFER
  20

  21                                                  Hearing Date: Aug 12, 2019
                                                      Time: 10:00 AM
  22
                                                      Judge: Hon. Andrew J. Guilford
  23                                                  Courtroom: 10D
  24

  25
       TO THE HONORABLE COURT AND TO ALL PARTIES:

  26        PLEASE TAKE NOTICE that on August 12, 2019 at 10:00 AM, or as soon

  27 thereafter as this matter may be heard in the above-entitled Court located at 411 West

  28 4th Street, Santa Ana, CA 92701, the Defendants OJ COMMERCE, LLC and

                 NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
Case 8:19-cv-00898-AG-KES Document 23 Filed 07/08/19 Page 2 of 3 Page ID #:212




   1
       OJCOMMERCE.COM, INC., will move this Court to dismiss the complaint filed

   2 against them by Plaintiff P AND P IMPORTS LLC, pursuant to Federal Rules of Civil

   3 Procedure 12(b)(2), 12(b)(3), and 12(b)(6), or alternatively for this case to be

   4 transferred to the Southern District of Florida, pursuant to 28 U.S.C. § 1404(a).

   5        This motion is based upon the following documents:

   6        1. MEMORANDUM OF POINTS AND AUTHORITIES

   7        2. AFFIDAVIT OF JACOB WEISS

   8        the complete files and records in this action, and upon such oral and

   9 documentary evidence as may be allowed at the hearing of this motion.

  10        Pursuant to Local Rule 7-3, Defendants sent an email dated June 17, 2019,
  11 12:00 PM to Plaintiffs’ counsel, giving the written substance of the intended motion,

  12 as part of the meet and confer.

  13        On or about 7:00 PM, July 1, 2019, a phone conference was held and went
  14 over the substance of the intended motion for relief.

  15

  16 DATED: July 8, 2019

  17                                          BY: /s/ Shlomo Y Hecht
                                              Shlomo Y Hecht
  18                                          Attorney for Defendants OJ COMMERCE,
  19                                          LLC and OJCOMMERCE.COM, INC.

  20

  21

  22
  23

  24

  25
  26

  27

  28
                                                  1
                 NOTICE OF MOTION AND MOTION TO DISMISS FIRST AMENDED COMPLAINT
        Case 8:19-cv-00898-AG-KES Document 23 Filed 07/08/19 Page 3 of 3 Page ID #:213




           1
                                         CERTIFICATE OF SERVICE

           2
                     I hereby certify that I electronically filed the foregoing documents with the
           3
               Clerk of the Court for the United States District Court for the Central District of
           4
               California by using the CM/ECF system on July 8, 2019.
           5
                   1. NOTICE AND MOTION TO DISMISS PLAINTIFF’S FIRST
           6
                      AMENDED COMPLAINT OR ALTERNATIVELY TO
           7
                      TRANSFER;
           8
                   2. MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
           9
                      OF MOTION;
          10
                   3. AFFIDAVIT OF JACOB WEISS IN SUPPORT OF MOTION;
          11
                   4. AND PROPOSED ORDER
          12
                     Participants in the case who are registered CM/ECF users will be served by
          13
               the CM/ECF System.
          14
                     I certify under penalty of perjury that the foregoing is true and correct.
          15
               Executed July 8, 2019, at Miramar, Florida.
          16

          17                                             BY: /s/ Shlomo Y Hecht
                                                         Shlomo Y Hecht
          18

          19

          20

          21

          22
          23

          24

          25
          26

          27

          28
                                                           1
63331                                           CERTIFICATE OF SERVICE
